Order entered July 7,1982 in Supreme Court, New York County (William P. McCooe, J.) which, inter alia, denied motions for summary judgment and directed a trial upon stated issues of fact, unanimously modified, on the law, to the extent of striking the specification of questions of fact so that all issues may be litigated, and the order is otherwise affirmed, without costs. This case involves a number of claims to several hundred thousand dollars found in a trunk in plaintiff’s warehouse. There are numerous issues as to whether the trunk and its contents were lost or abandoned, whether principles of bailment, collateral estoppel, stolen property, public policy, etc., should be applied, and ultimately, who among the claimants should get to keep the money (and the trunk!). Rather than rehearse all of these issues on such a scant factual record, we believe the matter should be fully explored at a plenary trial. Accordingly, we agree that summary judgment was properly denied, and we modify only to lift the restriction in the order as to the issues and facts which should be litigated. Concur — Murphy, P. J., Ross, Carro, Silverman and Fein, JJ.